Citation Nr: 0602440	
Decision Date: 01/27/06    Archive Date: 02/07/06

DOCKET NO.  05-07 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss. 

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel





INTRODUCTION

The veteran served on active duty from September 1946 to 
December 1947. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from an April 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida that denied service connection for 
bilateral hearing loss and tinnitus. 


FINDINGS OF FACT

1.  All of the requisite notices and assistance have been 
provided, and all of the evidence necessary for adjudication 
of the veteran's claims has been obtained.

2.  The veteran's current bilateral hearing loss has been 
shown to be related to  noise exposure in active service.

3.  The veteran's current tinnitus was manifested many years 
after service and has not been related to his active service 
or any incident therein. 


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was incurred in active 
service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309, 3.385 (2005).

2.  Tinnitus was not incurred in or aggravated during active 
service. 
38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309 (2005). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant' s behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

In this case, the RO sent correspondence in June, August, 
September, and November 2004; a rating decision in September 
2004; and a statement of the case in January 2005.  These 
documents discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of those claims by the RO 
subsequent to receipt of the required notice.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  Thus, VA has 
satisfied its duty to notify the appellant.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the veteran of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
VA also obtained several examinations.  Thus, the Board finds 
that VA has satisfied both the notice and duty to assist 
provisions of the law.

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2005).

Service connection may be rebuttably presumed for certain 
chronic diseases, including sensorineural hearing loss, which 
are manifest to a compensable degree within the year after 
active service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 
2002); 
38 C.F.R. §§ 3.307, 3.309 (2005).

For VA purposes, impaired hearing is considered to be a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385 (2005).

The United States Court of Appeals for Veterans Claims has 
held as follows:

[W]here the regulatory threshold requirements for 
hearing disability are not met until several years 
after separation from service, the record must 
include evidence of exposure to disease or injury 
in service that would adversely affect the auditory 
system and post- service test results meeting the 
criteria of 38 C.F.R. § 3.385. . . . For example, 
if the record shows (a) acoustic trauma due to 
significant noise exposure in service and 
audiometric test results reflecting an upward shift 
in tested thresholds in service, though still not 
meeting the requirements for "disability" under 38 
C.F.R. § 3.385, and 
(b) post-service audiometric testing produces 
findings meeting the requirements of 38 C.F.R. § 
3.385, rating authorities must consider whether 
there is a medically sound basis to attribute the 
post-service findings to the injury in service, or 
whether they are more properly attributable to 
intercurrent causes.

Hensley v. Brown, 5 Vet. App. 155, 159 (1993). The test 
results and diagnoses in December 2000 and December 2004 show 
that the veteran now suffers from a bilateral hearing loss 
disability that meets the numerical requirements of  
38 C.F.R. § 3.385 (2005).  

The veteran's service medical records do not show any hearing 
loss disability incurred prior to or during military service.  
See 38 C.F.R. § 3.385 (2005).  

During a December 2004 VA audiologic examination, the veteran 
stated that he first noticed hearing difficulties while 
attending school after military service.  He did not report a 
specific date.  The record showed that his first medical 
evaluation for hearing loss was in December 2000.  At that 
time, he informed the audiologist that he had been wearing a 
mail-order hearing aid for about a year.  Therefore, the 
Board finds that the condition did not manifest to a 
compensable degree until more than one year following 
separation from service and is not subject to a presumption 
of service connection.  38 C.F.R. §§ 3.307, 3.309 (2005).

However, the Board must also consider whether any post-
service bilateral hearing loss is related to the veteran's 
active service.  See 38 C.F.R. § 3.303(d) (2005)(post-service 
initial diagnosis of disease).  The record includes three 
audiological evaluations: a December 2000 consultation and VA 
examinations in August 2004 and December 2004.  A different 
audiologist conducted each evaluation.  The audiologist 
conducting the August 2004 evaluation stated that his test 
results were too inconsistent to be credible.  However, the 
medical history information, physical examination, and his 
comments relating to the December 2000 test results are 
independent of the August 2004 testing and will be considered 
by the Board.  

All three audiologists stated that the veteran's current 
hearing loss exceeded that expected due to age and was 
consistent with excess noise exposure.  The audiologists 
found no organic causes. 

The evidence, including the veteran's military occupational 
specialty and duties, his written statements, and his oral 
reports during the evaluations document a history of noise 
exposure in service.  The veteran served in the infantry as 
an automatic rifleman and expert M1 rifleman for 15 months.  
In his first evaluation, the veteran reported no military, 
occupational, or recreational noise exposure.  But in the 
second evaluation, the veteran stated that he frequently 
(once per week) instructed and participated in small arms 
training without the use of hearing protection in military 
service, and he denied any occupational or recreational 
exposure.  In the third evaluation, the veteran again 
reported military exposure due to small arms training.  He 
also stated that his civilian employment included occasional 
exposure to small arms fire at a government armory test range 
without ear protection.  In subsequent written statements, 
the veteran reported this post-service occupational exposure 
was on three to four occasions from 1952 to 1955 and included 
the use of "ear plugs."  He still denied recreational 
exposure.  The audiologists conducting the second and third 
examinations in August and December 2004 concluded that the 
veteran had sensorineural hearing loss greater than age-
related norms but could not determine whether the additional 
loss was due to noise from military service. The August 2004 
examination specifically attributed the current bilateral 
hearing loss to in-service noise exposure. The examiner 
stated that: (1) the degree of hearing loss measured in 
December 2000 exceeded the age normal in the 2000 Hertz to 
4000 Hertz range; (2) the hearing loss is longstanding, 
beginning at least 20 years ago; and (3) the military noise 
exposures were significant whereas the occupational and 
recreational exposures were minimal. 

The Board notes that the veteran made no complaint during 
service and that his separation evaluation was normal.  His 
exposure was during training and not in combat.  He did not 
seek medical examination for the condition for over 50 years. 
On the other hand, his service records show that he was 
exposed to noise as a rifleman.  Three audiologists attribute 
the current hearing loss to noise exposure and two state that 
the military noise exposure was significant.  The record 
contains evidence both for and against attribution of hearing 
loss to in-service noise exposure. 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving such issue shall be given to the veteran.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §3.102 (2005); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   In this case, 
on consideration of the "benefit-of-the-doubt" rule, the 
Board concludes that the veteran's current bilateral hearing 
loss has been shown by competent medical evidence to be 
related to noise exposure in service.  Accordingly, the Board 
finds that service connection for bilateral hearing loss is 
warranted. 

With regard to tinnitus, the veteran did not report tinnitus 
during the first evaluation in December 2000.  In the second 
evaluation in August 2004, he reported high pitched tinnitus 
that he experienced over the last five years.  In the third 
evaluation, he reported tinnitus with an onset in the last 
year.  The audiologists concluded that intermittent tinnitus 
was not likely to be related to military noise exposure 
because it had its onset in recent years, was too remote in 
time, and could be attributed to other health risk factors.  
Since the preponderance of the evidence is against the 
veteran's claim, the "benefit-of-the-doubt" rule is not for 
application, and the claim for service connection for 
tinnitus must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Service connection for bilateral hearing loss is granted. 

Service connection for tinnitus is denied. 



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


